DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 November 2021 has been entered.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 1 November 2021, with respect to the rejections of claims 1-17 and 19-21 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 1-17 and 19-21 under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter
4.	Claims 1-13, 15-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 17 and 19, as amended by Applicant, overcome the previously cited prior art.  The closest prior art discovered is the combination of Yoon (US-2014/0243596), Chang (US-2004/0222987), Havekes (US-9,948,999), Popescu (US-2005/0128196), Cherevatsky (US-10,699,421), and Holzer (US-10,275,935).  However, none of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches any of claims 1, 17 or 19, either in a single reference or in an obvious combination of references.  Therefore, claims 1, 17 and 19 distinguish over the prior art.  Claims 2-13, 15, 16, 20 and 21 each distinguish over the prior art at least due to their respective dependencies.
Claims 1-13, 15-17, and 19-21 each distinguish over the prior art, and there are no outstanding grounds of rejection or objection.  Accordingly, claims 1-13, 15-17, and 19-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616